Exhibit 10.1

 

 

ASSET PURCHASE AGREEMENT

 

Between

 

AMERICAN HERITAGE LIFE INSURANCE COMPANY,
as Seller

 

and

 

ROAD BAY INVESTMENTS, LLC,
as Purchaser

 

Dated as of               

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.01

Definitions

1

 

 

 

Section 1.02

Other Definitional Provisions

3

 

 

 

ARTICLE II

PURCHASE AND SALE OF ASSETS

3

 

 

 

Section 2.01

Purchase and Sale of Assets

3

 

 

 

Section 2.02

Delivery and Payment

3

 

 

 

Section 2.03

Forms of Notes

3

 

 

 

ARTICLE III

TERMS AND CONDITIONS OF REPAYMENT OF NOTES; MATURITY

3

 

 

 

Section 3.01

Interest

3

 

 

 

Section 3.02

Principal

3

 

 

 

Section 3.03

Payments by the Purchaser

3

 

 

 

Section 3.04

Prepayment

4

 

 

 

ARTICLE IV

REGISTRATION OF NOTES; TRANSFER AND EXCHANGE

4

 

 

 

Section 4.01

Note Register

4

 

 

 

Section 4.02

Exchanges and Transfers

4

 

 

 

ARTICLE V

RATIO OF DEBT TO TOTAL ASSETS COVENANT

5

 

 

 

ARTICLE VI

EVENTS OF DEFAULT

5

 

 

 

Section 6.01

Events of Default

5

 

 

 

Section 6.02

Remedies Upon an Event of Default

5

 

 

 

ARTICLE VII

MISCELLANEOUS

5

 

 

 

Section 7.01

Notices

5

 

 

 

Section 7.02

Amendments, Waivers

6

 

 

 

Section 7.03

Successors and Assigns; Third Party Beneficiaries

6

 

 

 

Section 7.04

Severability

6

 

i

--------------------------------------------------------------------------------


 

Section 7.05

Binding Effect

6

 

 

 

Section 7.06

GOVERNING LAW; CONSENT TO JURISDICTION

6

 

 

 

Section 7.07

Execution in Counterparts

6

 

 

 

Section 7.08

Entire Agreement

6

 

 

 

Section 7.09

Headings

6

 

SCHEDULES AND EXHIBITS

 

Schedule I

Initial Assets

Schedule II

Notice Information

Exhibit A

Form of Note

 

ii

--------------------------------------------------------------------------------


 

This ASSET PURCHASE AGREEMENT, dated as of                , is made by and
between American Heritage Life Insurance Company, a life insurance company
domiciled in Florida (together with its successors and assigns, the “Seller”),
and Road Bay Investments, LLC, a limited liability company organized under the
laws of the State of Delaware (together with its successors and assigns, the
“Purchaser”).

 

RECITALS

 

WHEREAS, the Seller desires to sell to the Purchaser on the date hereof and from
time to time hereafter on or before December 31, 2010, and the Purchaser desires
to purchase from the Seller, commercial mortgage loans or participations in
commercial mortgage loans with an aggregate fair value not in excess of
25,000,000 (the “Assets”); and

 

WHEREAS, as consideration for the sale of the Assets, the Seller shall receive
one or more notes (the “ Notes”) from the Purchaser with an aggregate principal
amount equal to the fair value of the Assets;

 

NOW, THEREFORE, for full and fair consideration, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                     Definitions.  The following capitalized terms
shall have the following meanings:

 

“Agreement” means this Asset Purchase Agreement, as the same may from time to
time be amended, supplemented, or otherwise modified in accordance with the
terms hereof.

 

“Assets” has the meaning specified in the first WHEREAS clause in the recitals
hereof.

 

“Business Day” means any day other than a Saturday or a Sunday or any day on
which banking institutions in Chicago, Illinois, are authorized or obligated by
law, regulation, or executive order to be closed.

 

“Debt” means, without duplication, the Purchaser’s liabilities for borrowed
money; liabilities for the deferred purchase price of property (excluding
accounts payable arising in the ordinary course of business but including,
without limitation, all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
capital lease obligations; all liabilities for borrowed money secured by any
lien with respect to any property owned by the Purchaser (whether or not it has
assumed or otherwise become liable for such liabilities); and any guaranty by
the Purchaser with respect to such liabilities or obligations of another person
or entity.

 

“Event of Default” has the meaning specified in Section 6.01 hereof.

 

“Fair Value” with respect to any Asset means the fair value of such Asset on the
date of purchase and sale under this Agreement determined in accordance with
statutory accounting principles as set forth in the National Association of
Insurance Commissioners’ Accounting Practices and Procedures Manual as then in
effect.

 

“Holder” means, with respect to any Note, the Person in whose name such Note is
registered in the Note Register.

 

--------------------------------------------------------------------------------


 

“Initial Assets” has the meaning specified in Section 2.01 hereof.

 

“Interest Payment Date” means each April 1 and October 1, commencing April 1,
2010, provided that if such day is not a Business Day, the next succeeding
Business Day.

 

“Interest Period” means, with respect to any Note, (a) in the case of the
initial interest period with respect to such Note, the period from, and
including, the date such Note was issued to the Seller to, but excluding, the
immediately following Payment Date, (b) thereafter, the period from, and
including, the preceding Payment Date to, but excluding, the next succeeding
Payment Date, and (c) in the case of the final interest period with respect to
such Note, the period from, and including, the preceding Payment Date to, but
excluding, the Maturity Date.

 

“Interest Rate” means, with respect to each Note, the rate set forth in such
note.  The rate for each Note shall be equal to the sum of (a) the 7 Year CMT
Rate on the issuance date of such Note, plus (b) such spread, expressed in basis
points, as shall be agreed between the Seller and Purchaser.

 

“Maturity Date” means, with respect to a Note, the date on which all outstanding
unpaid principal on such Note becomes due and payable, whether at the Stated
Maturity Date or by acceleration pursuant to Section 6.02.

 

“ Note Register” has the meaning specified in Section 4.01 hereof.

 

“ Notes” has the meaning specified in the second WHEREAS clause in the recitals
hereof.

 

“Payment Date” means any Interest Payment Date or Maturity Date.

 

“Person” means an individual, corporation (including a business trust),
partnership, limited liability company, joint venture, association, joint stock
company, trust (including any beneficiary thereof), unincorporated association
or government or any agency or political subdivision thereof.

 

“Purchaser” has the meaning specified in the introduction to this Agreement.

 

“Record Date” means the date on which the Holders of any Note entitled to
receive a payment with respect to principal or interest on the next succeeding
Payment Date are determined, such date as to any Payment Date being five
(5) Business Days prior to such Payment Date.

 

“Seller” has the meaning specified in the introduction to this Agreement.

 

“Stated Maturity Date” means, with respect to each Note, the seventh (7th)
anniversary of the issuance date of such Note, provided such date is a Business
Day.

 

“Total Assets” means, at any time, the total assets of the Purchaser which would
be shown as assets on a balance sheet as of such time prepared in accordance
with generally accepted accounting principles as in effect from time to time in
the United States of America.

 

“7 Year CMT Rate” for any date means the seven year Constant Maturity Treasury
Yield as reported in the Wall Street Journal for the third Business Day prior to
such date.

 

2

--------------------------------------------------------------------------------


 

Section 1.02                     Other Definitional Provisions.

 

(a)   All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto.

 

(b)  The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section and subsection
references contained in this Agreement are references to Sections or subsections
in or to this Agreement unless otherwise specified.

 

ARTICLE II
PURCHASE AND SALE OF ASSETS

 

Section 2.01                     Purchase and Sale of Assets.  Upon the terms
and subject to the conditions set forth in this Agreement, and in reliance on
the covenants and agreements herein set forth, on the date hereof, the Seller
shall sell and the Purchaser shall purchase the Assets listed on Schedule I (the
“Initial Assets”).  From time to time on or after the date hereof and on or
before December 31, 2010, the Seller may, on ten (10) Business Days’ notice to
the Purchaser, offer to sell to the Purchaser, and the Purchaser may purchase,
additional Assets.  Notwithstanding the foregoing provisions of this
Section 2.01, the aggregate fair value of Assets that may be purchased and sold
under this agreement shall not exceed $25,000,000.  As security for the
performance of the Purchaser’s obligations under this Agreement, the parties
hereto shall, concurrent with this Agreement, enter into a Pledge and Security
Agreement wherein Purchaser grants a pledge of and security interest in the
Purchaser’s right, title, and interest in the Assets and the other collateral
identified therein.

 

Section 2.02                     Delivery and Payment.  The Seller shall deliver
the Initial Assets to the Purchaser on the date hereof.  Against delivery of the
Initial Assets or any additional Assets, the Purchaser shall issue to Seller
Notes with an aggregate principal amount equal to the aggregate Fair Value of
such Assets.  Purchaser shall issue a separate Note for the purchase of each
Asset.

 

Section 2.03                     Forms of Notes.  The Notes shall be issued
substantially in the form of the Note attached as Exhibit A hereto and shall be
duly executed and delivered by the Purchaser as hereinafter provided.

 

ARTICLE III
TERMS AND CONDITIONS OF REPAYMENT OF NOTES; MATURITY

 

Section 3.01                     Interest.  Each Note shall bear interest during
each Interest Period at the Interest Rate set forth in such Note.  Interest
shall be due and payable on each Interest Payment Date.  Interest shall be
computed on the basis of a 360-day year comprised of twelve 30-day months.

 

Section 3.02                     Principal.  The principal of each Note shall be
due and payable on the Stated Maturity Date.

 

Section 3.03                     Payments by the Purchaser.

 

(a)   On any Payment Date, the Purchaser shall pay in accordance with the terms
of this Agreement: (i) all accrued but unpaid interest on the Notes and (ii) any
principal payments due with respect to the Notes, if any.

 

3

--------------------------------------------------------------------------------


 

(b)  Any interest or principal that has not been paid when due shall accrue
interest at a rate per annum equal to the Interest Rate from and including, for
each such amount, the Payment Date therefor, up to but excluding the date on
which each such amount is actually paid.

 

(c)   All payments required to be made by the Purchaser with respect to this
Article III shall be made:  (i) by wire transfer of immediately available funds
and/or the transfer of marketable securities (valued at their fair market value)
not later than 1:00 p.m., Chicago time, and (ii) to the account of the Seller,
or to such other account as the Seller may have most recently designated in
writing for such purpose by notice to the Purchaser.

 

(d)  The Purchaser and any agent of the Purchaser may treat the Person in whose
name any Note is registered on the Note Register as the owner of such Note on
the applicable Record Date for the purpose of receiving payments of principal
and interest on such Note and on any other date for all other purposes
whatsoever (regardless of whether such payment is overdue), and neither the
Purchaser nor any agent of the Purchaser shall be affected by notice to the
contrary.

 

Section 3.04                     Prepayment.  The Purchaser may prepay the
Notes, in part or in full, at any time.  Upon Purchaser’s disposition of any
Asset, or any real estate related to such Asset, Purchaser shall prepay, in
full, the Note issued in connection with the purchase of such Asset.

 

ARTICLE IV
REGISTRATION OF NOTES; TRANSFER AND EXCHANGE

 

Section 4.01                     Note Register.  The Purchaser shall keep a
register (the “Note Register”) at its office in Northbrook, Illinois, in which
it shall provide for the registration of the Notes and the registration of
transfers of the Notes.   Such Note Register shall be in written form or in any
other form capable of being converted into written form within a reasonable
time.  Upon surrender for registration of transfer of any Note at the office of
the Purchaser and in compliance with the restrictions set forth in any legend
appearing on any Note, the Purchaser shall execute and deliver, in the name of
the designated transferee or transferees, one or more new Notes of any
authorized denomination and of like terms.

 

Section 4.02                     Exchanges and Transfers.  At the option of any
Holder, any Note may be exchanged for one or more Notes, of any authorized
denomination and of like terms, upon surrender of the Note to be exchanged at
the office of the Purchaser or such other office as the Purchaser may designate
for such purposes.  Whenever any Note is surrendered for exchange, the Purchaser
shall execute and deliver the Note that the Holder making the exchange is
entitled to receive.  Any Notes issued upon any registration of transfer or
exchange of a Note shall be the valid obligations of the Purchaser, evidencing
the same debt, and entitled to the same benefits under this Agreement, as the
Note surrendered upon such registration of transfer or exchange.  Every Note
presented or surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Purchaser duly executed by the Holder thereof or its
attorney duly authorized in writing.  No service charge shall be made to a
purchaser for any registration of transfer or exchange of a Note, but the
Purchaser may require payment of a sum sufficient to cover the expenses of
delivery (if any) not made by regular mail or any tax or other governmental
charge payable in connection therewith.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V

RATIO OF DEBT TO TOTAL ASSETS COVENANT

 

Until this Agreement is terminated and all obligations of the Purchaser under
this Agreement and the Notes have been paid or performed in full, the Purchaser
covenants and agrees that it will not directly or indirectly, create, incur,
assume, guarantee, or otherwise become directly or indirectly liable with
respect to any Debt, unless on the date the Purchaser becomes liable with
respect to any such Debt and immediately after giving effect thereto and the
concurrent retirement of any other Debt, no Event of Default exists and the
aggregate amount of its Debt does not exceed 50% of its Total Assets for its
then most recently ended fiscal year.

 

ARTICLE VI
EVENTS OF DEFAULT

 

Section 6.01                     Events of Default.  The occurrence of any of
the following events shall constitute an “Event of Default” hereunder:

 

(a)   default is made in the payment of any installment of interest on the Notes
when such interest becomes due and payable and such default continues for a
period of 30 days,

 

(b)  default is made in the payment of the principal of the Notes when such
principal becomes due and payable, or

 

(c)          default is made in the performance of the covenant set forth in
Article V of this Agreement or any other part of this Agreement as it may be
amended from time to time.

 

Section 6.02                     Remedies Upon an Event of Default.  Upon the
occurrence of an Event of Default, the Seller may give notice of such Event of
Default to the Purchaser and demand payment of the entire outstanding principal
amount of such Notes, plus all accrued but unpaid interest, plus interest on
such overdue principal and overdue interest at the Interest Rate, plus such
further amounts as shall be necessary to cover the Seller’s costs and expenses
of collection, including reasonable attorneys’ fees.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.01                     Notices.  Except in the case of notices and
other communications expressly permitted to be given by telephone, all notices
and other communications provided for herein shall be delivered by the following
means:  (i) hand delivery, (ii) overnight courier service (e.g., FedEx, or
Airborne Express); (iii) registered or certified U.S. mail, postage prepaid, and
return receipt requested; or (iv) facsimile transmission.  If any notice or
other communication provided for herein is sent by any party by electronic
e-mail it shall not be deemed to have been delivered to the addressee if the
party sending such notice or communication receives a response from the intended
addressee that he or she will not be able to retrieve e-mail due to vacation,
other absence from the office, system failure, or other reason.  All such
notices shall be delivered to the parties as set forth on Schedule II hereof. 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

 

5

--------------------------------------------------------------------------------


 

Section 7.02                     Amendments, Waivers.

 

(a)   Except as otherwise expressly provided herein, no amendment or waiver of
any provision of this Agreement shall in any event be effective unless the same
shall be in writing and signed by the parties hereto.

 

(b)  The Seller and the Purchaser may amend any provision of this Agreement to
effectuate the division of any Notes held by the Seller into paid and unpaid
portions and the surrender of the paid portion.

 

(c)   Each such amendment, waiver, or consent shall be effective only in the
specific instance and for the specific purpose for which given.  A failure or
delay in exercising any right, power, or privilege with respect to this
Agreement will not be presumed to operate as a waiver, and a single or partial
exercise of any right, power, or privilege will not be presumed to preclude any
subsequent or further exercise of that right, power, or privilege or the
exercise of any other right, power, or privilege.

 

Section 7.03                     Successors and Assigns; Third Party
Beneficiaries.  The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors.  This
Agreement shall not be transferred or assigned under any circumstances.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto and their respective successors and
permitted transferees) any legal or equitable right, remedy, or claim under or
by reason of this Agreement.

 

Section 7.04                     Severability.  Any provision of this Agreement
held to be invalid, illegal, or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality,
or unenforceability without affecting the validity, legality, and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 7.05                     Binding Effect.  This Agreement shall remain in
full force and effect until such time as all of the Notes issued by the
Purchaser shall have been repaid in full and cancelled.

 

Section 7.06                     GOVERNING LAW; CONSENT TO JURISDICTION.  THIS
AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.

 

Section 7.07                     Execution in Counterparts.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 7.08                     Entire Agreement.  This Agreement constitutes
the entire agreement between the parties relating to the subject matter hereof
and supersedes any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

 

Section 7.09                     Headings.  Article and Section headings used
herein are for convenience of reference only, are not part of this Agreement,
and shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

6

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the first date
written above.

 

 

 

AMERICAN HERITAGE LIFE INSURANCE COMPANY

 

as Seller

 

 

 

By:

 

 

Name:

 

 

Title:

Authorized Signatory

 

 

 

By:

 

 

Name:

 

 

Title:

Authorized Signatory

 

 

 

 

 

ROAD BAY INVESTMENTS, LLC

 

as Purchaser

 

 

 

By:

 

 

Name:

 

 

Title:

Authorized Signatory

 

 

 

By:

 

 

Name:

 

 

Title:

Authorized Signatory

 

8

--------------------------------------------------------------------------------


 

SCHEDULE I

to
Asset Purchase Agreement between American heritage life Insurance Company

and Road Bay Investments, LLC

 

1.                                       That certain Mortgage Note dated
October 1, 2004, executed by DEERFIELD PROPERTY TRUST, a Maryland real estate
investment trust and PROLOGIS DEERFIELD FUND LP, a Delaware limited partnership
to the order of  AMERICAN HERITAGE LIFE INSURANCE COMPANY, in the original
principal amount of $2,900,000 and that certain Mortgage Note dated October 1,
2004, executed by DEERFIELD PROPERTY TRUST, a Maryland real estate investment
trust and PROLOGIS SIX RIVERS LIMITED PARTNERSHIP, a Delaware series limited
partnership to the order of  AMERICAN HERITAGE LIFE INSURANCE COMPANY, in the
original principal amount of $4,125,000, including all of Seller’s right, title
and interest under any and all documents and instruments securing, executed in
connection with, or related in any manner whatsoever to, such notes.  The
forgoing notes were issued in connection with a cross-collateralized,
cross-defaulted commercial mortgage loan with an aggregate original principal
amount of $123,000,000 made by Seller and certain of its affiliates to Deerfield
Property Trust and certain of its affiliates.

 

--------------------------------------------------------------------------------


 

SCHEDULE II
to
Asset Purchase Agreement between American Heritage Life Insurance Company

and Road Bay Investments, LLC

 

NOTICE INFORMATION

 

Address for Notices to Seller:

 

American Heritage Life Insurance Company

3075 Sanders Road

Northbrook, Illinois 60062
Attention: Commercial Mortgage Division

 

Address for Notices to Purchaser:

 

Road Bay Investments, LLC

3075 Sanders Road, Suite G5C

Northbrook, IL 60062

Attention:  President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

[ISSUE DATE]

 

 

Road Bay Investments, LLC, a limited liability company duly organized and
existing under the laws of the State of Delaware (the “Company”), for value
received hereby promises to pay to
[                                              ], or its assigns, the
outstanding balance of the principal sum of
[                                           ] in cash on [STATED MATURITY DATE]
and to pay interest thereon semi-annually on the first day of April and
October in each year, commencing [FIRST INTEREST DATE], at [RATE], until the
principal hereof is paid in full, except that the final payment of any accrued
and unpaid interest shall be concurrent with the final payment of principal. 
Interest will be computed on the basis of a 360-day year of twelve 30-day
months.  All principal and interest shall be paid at the principal corporate
office of the Company or such other place, which shall be acceptable to the
Company, as the holder hereof shall designate in writing to the Company, in
collected and immediately available funds in lawful money of the United States
of America.  Principal and interest shall be payable on the terms and conditions
set forth below

 

1.                                       The Company covenants that if:

 

(a)                                  default is made in the payment of any
installment of interest on this Note when such interest becomes due and payable
and such default continues for a period of 30 days,

 

(b)                                 default is made in the payment of the
principal of this Note when such principal becomes due and payable, or

 

(c)                                  default is made in the performance of the
covenant set forth in Article V, or any other part, of that certain Asset
Purchase Agreement dated as of             , 20     between the Company and
                        , as it may be amended from time to time,

 

the Company will, upon demand by the holder of this Note, pay to it the entire
outstanding principal amount of this Note, plus all accrued but unpaid interest,
plus interest on such overdue principal and overdue interest at the interest
rate borne by this Note; and, in addition thereof, such further amount as shall
be sufficient to cover the costs and expenses of collection, including
reasonable attorneys’ fees.

 

2.                                       Each payment made hereunder will be
credited first to accrued but unpaid interest, if any, and the balance of such
payment will be credited to the principal amount hereof.

 

3.                                       In the event that any payment of
principal or interest on this Note is scheduled to be made on a day that is not
a Business Day, then such payment shall be made on the next following Business
Day and no additional interest shall accrue as a result of payment on such
following Business Day.  For the purpose of this paragraph, “Business Day” shall
mean any day that is not a Saturday, Sunday, or any other day on which banking
institutions in the State of Illinois are permitted or required by any
applicable law to close.

 

4.                                       The Company’s obligations under this
Note are secured pursuant to that certain Pledge and Security Agreement dated as
of               , 20     between the Company and
                                                  , as it may be amended from
time to time.

 

--------------------------------------------------------------------------------


 

5.                                       The Company may prepay this Note, in
part or in full, at any time.  The Company shall prepay this Note upon
disposition of the asset, or any real estate related to such asset, purchased by
the Company with this Note.

 

6.                                       In the event the Company consolidates
or merges into another entity or transfers substantially all of its assets to
another entity, the entity into which the Company consolidates or merges or to
which the assets of the Company are transferred must assume the liability of the
Company hereunder.

 

7.                                       This Note shall be construed in
accordance with, and governed by, the laws of the State of Illinois.

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed in its name
and attested to by its authorized officer, all as of the date first written
above.

 

 

ROAD BAY INVESTMENTS, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

Name:

 

Title: Authorized Signatory

 

 

 

 

Attest:

 

 

--------------------------------------------------------------------------------